Citation Nr: 1402058	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to accrued benefits derived from additional unreimbursed medical expenses in the determination of the Veteran's pension/special monthly pension rate, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to May 1943.  The appellant is his surviving spouse (by her fiduciary).  The Veteran died in June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the appellant and her fiduciary were scheduled for a Board hearing, they failed to report for the hearing.  


FINDINGS OF FACT

1.  In an April 2008 rating decision, the Veteran was granted entitlement to nonservice-connected pension benefits and entitlement to special monthly pension based on the need of aid and attendance from September 17, 2007.  

2.  An April 2008 notification letter informed the Veteran that his rate of pension beginning on October 1, 2007 was $437 monthly, and his rate of pension beginning on December 1, 2007 was $448 monthly.  

3.  The Veteran's rate of pension included a reduction in income based on the Veteran's reported medical expenses of $2,244 for his Medicare premiums as a continuing deduction from October 1, 2007, and $2,312, for his Medicare premiums as a continuing deduction from December 1, 2007.  

4.  When the Veteran died, he had not appealed the effective date of entitlement to pension nor had he submitted any additional financial information as had been requested by the RO in April 2008.  


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the instant case, resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to the payment of accrued benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  


Accrued Benefits

The Board notes that during the Veteran's lifetime, in an April 2008 rating decision, the Veteran was granted entitlement to nonservice-connected pension benefits and entitlement to special monthly pension based on the need of aid and attendance from September 17, 2007.  In that rating decision, a finding of incompetency was proposed.  The Veteran was notified in April 2008 of these actions.  He was also told that VA was withholding his funds due to the proposed incompetency.  The notification letter informed him that his rate of pension beginning on October 1, 2007 was $437 monthly, and his rate of pension beginning on December 1, 2007 was $448 monthly.  His rate was based on his having one dependent (the appellant) and his report of unreimbursed medical expenses.  It was noted that VA had used the Veteran's reported medical expenses of $2,244 for his Medicare premiums as a continuing deduction from October 1, 2007, to reduce his income.  As of December 1, 2007, the Medicare premiums totaled $2,312 which were used for the period beginning on that date.  

The Veteran was informed that he could complete an enclosed VA Form 21-8416, Medical Expense Report, to show that he had unreimbursed medical expenses for the period of September 17, 2006 to August 13, 2007 (an earlier period).  However, no further information was received from him before he died in June 2008, and the assigned effective date of September 17, 2007 (payable from October 1, 2007) was not appealed.  

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).  

Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2012).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a) (2013).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2013); see also 38 C.F.R. § 3.500(g) (2013).

The appellant has standing in this case to receive accrued benefits as she is the Veteran's widow.  The appellant also seeks to be paid the pension/aid and attendance that was due to the Veteran, but unpaid, when he died, to the extent that he was entitled to receive additional benefits based on unreimbursed medical expenses.  

The eligibility of a veteran for improved pension depends on countable income. Pertinent regulations provide that improved pension benefits shall be terminated if countable annual income exceeds applicable income limitations.  Under the provisions of 38 C.F.R. § 3.271, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  The rate at which a veteran may be paid pension is reduced by the amount of a veteran's countable annual income. 38 C.F.R. § 3.23.  The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his/her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company. However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

The maximum pension rate for a veteran receiving aid and attendance benefits with one dependent was $22,113 in 2007 and $22,306 in 2008.  The Veteran's family income for the annualized period beginning October 1, 2007 was $17,892, and was $18,308 for the annualization period beginning on December 1, 2007.  The RO determined that the Veteran's entitlement began September 17, 2007, to be paid the first of the next month, or October 1, 2007.  The reason that the annualization period was recalculated after two months is because that is the time frame when the Social Security Administration increases their benefits and that was the source of the Veteran's family income.  

The RO only used the Veteran's reported Medicare deductions because his other listed unreimbursed medical expenses which were reported in the application for benefits were dated and paid prior to the date of entitlement.  The Veteran was notified of that information in the April 2008 notification letter, following the April 2008 rating decision granting pension benefits.  He was told that he could make a claim for an earlier effective date by submitting information regarding the medical expenses paid for the period of one year prior.  He was told to submit this information on a separate form, a VA Form 21-0516-1, which he was provided.  However, as noted, no further information was received from the Veteran.

The appellant has submitted additional information regarding medical expenses, dated both prior to the date of entitlement to pension benefits, and after that date, asserting that these expenses were not considered in the original calculation of the Veteran's pension benefits and should be considered.  She also wants the expenses of an aide to be considered, however, the RO has specified that these expenses cannot be considered in the absence of receipts or documentation per M21-1MR.V.i.3.D.13.h, which have not been received at any time.  Further, none of the financial information submitted by the appellant was contained in the record/by VA when the Veteran died as is necessary for its consideration per 38 C.F.R. § 3.1000(d)(4).  Accordingly, entitlement to accrued benefits derived from additional unreimbursed medical expenses is not warranted.


ORDER

Entitlement to accrued benefits derived from additional unreimbursed medical expenses is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


